TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-03-00305-CV


In re Ahmed Crowley





ORIGINAL PROCEEDING FROM TRAVIS COUNTY


M E M O R A N D U M   O P I N I O N


	Ahmed Crowley has filed a petition for writ of mandamus.  We deny the petition. 
See Tex. R. App. P. 52.8(a).  Crowley's appeal in his divorce action remains pending as our cause
number 03-02-501-CV.


  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear

Filed:   September 11, 2003